Citation Nr: 1714594	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-36 731	)	DATE
	)
	)


THE ISSUE

Whether there was Clear and Unmistakable Error (CUE) within a November 2000 Board of Veterans' Appeals (Board) decision that denied Dependency and Indemnity Compensation (DIC), including based on entitlement to service connection for the cause of the Veteran's death.

(The petition to reopen a claim for service connection for the cause of the Veteran's death is the subject of a separate decision.)


REPRESENTATION

Moving Party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Moving Party is the surviving spouse of the Veteran, who served on active duty from July 1959 to April 1967.  He died in May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on a motion challenging the Board's November 2000 decision that had denied the original claim for entitlement to DIC benefits, based on service connection for cause of death under 38 U.S.C.A. § 1310, and 38 U.S.C.A. § 1318 for total disability rating assigned for a time period preceding the date of the Veteran's death.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Board's prior decision denying DIC was not undebatably erroneous nor clearly flawed.  The first alleged error essentially contests how the original decision weighed the facts before it, with competing medical opinions involved, which 
does not amount to CUE.  The second error identifies some informal claims filed that were not adjudicated, but does not substantiate disability of the severity and history that would meet the 10-year total disabling requirement of 38 U.S.C.A. § 1318. 


CONCLUSION OF LAW

The November 2000 Board decision denying DIC benefits was not the product of Clear and Unmistakable Error.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 
38 C.F.R. § 20.14000, 20.1403, 20.1404 (2016).    
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

However, the duties imposed by the VCAA are inapplicable to the instant case, given that the underlying matter is whether there was CUE in prior adjudicative determinations.  The VCAA is not applicable to CUE claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

Motion for CUE in the November 2000 Board Decision

A final decision issued by the Board is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. § 20.1400 (2016).

The U.S. Court of Appeals for Veterans Claims (Court) has promulgated a three-pronged test used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).
CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

As applied to claims for CUE in prior Board decisions, in particular, the governing standard is essentially identical to that for contesting RO rating decisions.  See 38 C.F.R. §§ 20.1403 (a)-(c).

The implementing regulations further designate examples of situations that specifically are not CUE in a Board decision: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Moving Party's claim for CUE has been reviewed and considered on the merits.  When giving appropriate weight to these arguments, CUE is not demonstrably shown in the Board's November 2000 decision.

There is a preliminary issue of whether CUE was properly pled from the outset.  At first, the Moving Party stated several errors allegedly promulgated in RO rating decisions from 1997 and 1998.  Those RO issuances were legally subsumed by the November 2000 Board decision.  See generally, Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  To have limited the averred error to issuances from the RO unquestionably would fail the pleading requirements for CUE in a Board decision.  See 38 C.F.R. § 20.1404(b).  However, the most recent Moving Party's August 2016 correspondence is correctly focused on the November 2000 Board decision.  Where possible also, the Board has adapted the Moving Party's allegations of RO mistake to cover the Board decision.  The CUE challenge therefore proceeds on the merits.   

As to the November 2000 Board decision, that decision denied the Veteran's claim for DIC, at first based upon entitlement to service connection for cause of death, under 38 U.S.C.A. § 1310.  The Board's decision cited the fact that the Veteran had passed away in 1997 from metastatic bladder cancer.  This was the primary cause of death indicated on the death certificate.  The certificate was amended February 1998 to indicate prostate cancer was a condition leading to the immediate cause of death (that bladder cancer was due to, or as a consequence of, prostate cancer), and it was written in the affidavit section "review of the patient's medical record indicates that the patient also carried a diagnosis of prostate cancer."  At that time, the appellant / surviving spouse of the Veteran (later the Moving Party in the instant case) had filed for service connection for the cause of the Veteran's death, stating that prostate cancer had metastasized and had spread to his liver and spine.  At the time of the Veteran's death, service connection was in effect for prostate cancer secondary to Agent Orange exposure.  Service connection had been denied for bladder cancer.  

There also was on file an August 1997 VA medical opinion that the Veteran's service-connected prostate cancer was not a contributory cause of his death.  According to this opinion, after bladder cancer was diagnosed July 1996, and 
the Veteran had undergone resection of his ureters, bladder and prostate gland, he was incidentally noted to have had prostate cancer upon evaluation of his prostate gland following resection.  The prostate cancer was noted to not invade the capsule or continue through the capsule.  According to the opinion, the Veteran's main diagnosis of transitional cell carcinoma of the bladder was the source of multiple visceral metastases of which he ultimately died.  Prostate cancer was considered to be a second primary cancer diagnosis, however, an incidental finding and not judged to be the source of the other organ involvement.  Accordingly, prostate cancer was not a contributory cause of death.  

The Board proceeded to weigh relevant evidence, concluding that the best evidence before it weighed against service connection for cause of the Veteran's death.  
The Board essentially attached a higher probative value and significance to the August 1997 VA medical opinion than the statement provided on the updated February 1998 physician review of the death certificate, for several reasons, this being the former's grounding in the claims file, objective medical history, and giving persuasive rationale based on medical fact.  Whereas in comparison, 
the statement and findings upon the amended death certificate were conclusory, 
did not follow medical history review, nor was it stated with specificity how prostate cancer became a verified contributing cause of death.

The Board denial of DIC under 38 U.S.C.A. § 1318 found that the Veteran at the time of death was not in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabled by a 100 percent schedular or unemployability rating for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  In so finding, the Board indicated that the Veteran was not in actual receipt of compensation at a total disability rating for 10 consecutive years preceding death.  Nor would the Veteran have been entitled to receive such compensation but for CUE in previous final RO decisions and certain previous final Board decisions (no claim for CUE having then been filed, in any regard).  Nor for that matter did there apply "hypothetical entitlement" -- a theory of recovery no longer available under applicable law -- wherein upon consideration of the evidence in the claims file or VA custody prior to the veteran's death and the law then applicable, the Veteran hypothetically would have been entitled to receive a total rating for at least 10 years immediately preceding date of death (later removed as basis for recovery following revision to 38 C.F.R. § 3.22).  Again, further, while the Veteran had been adjudicated service-connected for prostate cancer during his lifetime, the assigned disability rating was a non-compensable, which in any event had been effect for less than one-year with an effective date November 7, 1996.  It followed, recovery was to be denied under § 1318.  

Having recalled the November 2000 Board decision, the Moving Party now claims CUE within that decision for the following reasons:  

(1) That the Board's decision failed to follow VA regulations (38 C.F.R. § 3.312(a), and (c)) which require that service connection will be established for primary or contributory cause of death; where here, the amended certificate of death from 1998 had added the condition of "prostate cancer" as a contributory cause of death, to supplement the primary cause listed of bladder cancer.   

(2) That the Board's decision failed to recognize that the Veteran during his lifetime had filed informal claims in May 1997 of increased rating for his service-connected prostate cancer, and for service connection for liver and spine disorders secondary to his prostate cancer, this after his attending 
VA physician told him that his prostate cancer had spread and he was terminally ill.  The alleged failure to adjudicate these several compensation claims ostensibly prevented the Moving Party at the time from proving 
the Veteran's 38 U.S.C.A. § 1318 claim for DIC based on total disability rating during an established 10-year time period preceding the date of death.  

First, regarding the alleged failure to recognize then implement evidence of prostate cancer as a contributing cause of death, the Board cannot find CUE.  The allegation here appears to contest how the Board weighed the evidence in November 2000.  This cannot amount to a finding of CUE.  The Board's determination in the original decision had a justification in fact, in comparing two opinions each with demonstrably different levels of supporting rationale, medical grounding, and basis in the actual medical history.  The Board understands the point raised fully as to what the amended death certificate seems to say.  The conclusion itself on the amended certificate is open to interpretation, however, and for that opinion to carry weight it would need a basis.  The Board's November 2000 decision already considered that question and weighed all the evidence.  For purposes of CUE analysis, without a clear error or law or failure to consider all obvious facts, under the law as set forth by the Court and VA regulations that a CUE challenge cannot extend to how evidence was weighed.  There also is no presumption automatically finding that anything notated on a death certificate is entitled to greater weight.  VA's adjudicatory principles disfavor automatically affording greater weight to a treating physician over any other medical provider who may have had a slightly or even significantly greater vantage point.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (declining to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor).  Also warranting observation, the issue of what weight to give the February 1998 amended medical findings was already discussed and considered at length in the November 2000 Board decision, and there is nothing additional that recently raises doubt in the original decision.  Therefore, the first stated grounds of CUE does not rise to the level of error required.

Second, in regard to 38 U.S.C.A. § 1318, while arguably the Moving Party has a point that the Regional Office failed to adjudicate some claims raised just before when the Veteran passed away in 1997, the Board nonetheless does not have concrete indication that materially affects this case and its outcome.  To the extent claims for increased rating for prostate cancer, and service connection for liver and spine disorders were not adjudicated, that would have been oversight by the Regional Office as the Agency of Original Jurisdiction (AOJ).  It would not have been the oversight of the Board.  Even allowing that the Board arguably should have discussed these three outstanding claims in its November 2000 decision, because after all "hypothetical entitlement" was still a tenable theory of recovery, this was at most harmless error.  An increased rating if granted for prostate cancer would not have been helpful to the instant § 1318 claim, because the Veteran's effective date of benefits would stay the same, November 7, 1996, not near the 10-year minimum threshold for establishing § 1318 entitlement.  Similarly, any grant of service connection for liver or spine conditions would have been on secondary basis, secondarily to prostate cancer, and so also could not have had an effective date preceding November 7, 1996.  There was no greater benefit, in sum, from any of these three claims succeeding on the merits.  Consequently, again the stated error does not reach CUE.

It follows, for these reasons cited, the challenges raised by the Moving Party do not rise to the level of CUE, by establishing any undebatable error of law or fact.  Accordingly, the claim on appeal is being denied.


ORDER

The claim for CUE within the November 2000 Board decision is denied.




                       ____________________________________________
	D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



